Marston, C. J.
The declaration in this case did not sufficiently apprise the defendant of the claim made, either as to the time the work and labor were performed or the nature and character thereof, so as to show clearly that the defendant as a stockholder would be liable therefor. The defendant, having properly demanded a bill of particulars of the plaintiff’s demand, did not waive his right thereto by pleading to the declaration or noticing the case for trial. The plaintiff refusing to comply with the demand made, and insisting upon the right to a trial, the court rightly sustained the objection to the evidence offered.
There is no error in the record and the judgment must be affirmed with costs.
The other Justices concurred.